Mr. Presiding Justice Culbertson dissenting: I must dissent from the conclusion of the majority opinion as to the third and fourth counts of the complaint, charging wilful and wanton misconduct. I do not believe that the facts in this record justify a finding that the engineer was guilty of wilful and wanton misconduct, or that a question of fact was presented for the jury to determine such issue. The factual situation in this case is not similar, in my judgment, to that found in Brown v. Illinois Terminal Co., 319 Ill. 326, referred to in the majority opinion, in view of the physical situation of the crossing and the testimony of some of the witnesses that warning signals were given, particularly to the effect that the bell rang continuously from 1,800 feet south of the crossing, and that the whistle was blown 300 feet south of that point, and that all crossing whistles were blown, up to and including Chestnut street, the scene of the accident, coupled with the testimony of the engineer that when he first saw the plaintiff’s truck it was about 40 feet east of the main track and was traveling very slowly and that when he saw that an accident was inevitable he applied the emergency brakes. In my judgment, based upon the precedents in the Supreme Court of this State (Provenzano v. Illinois Cent. R. Co., 357 Ill. 192), a verdict should have been directed as to the third and fourth counts of the complaint and the judgment entered in the circuit court should have been reversed in this court.